Case 1:19-cr-00725-JPO Document 2 Filed 10/10/19 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
ORDER

19 Cr. 725 ( )
LEV PARNAS, et al.,

Defendants.

Upon the application of the United States, by the United
States Attorney for the Southern District of New York, Geoffrey S.
Berman, by Assistant United States Attorneys Rebekah Donaleski and
Nicolas Roos;

Tt is found that the Indictment in the above-captioned action,
19 Cr. 725, is currently sealed and the United States Attorney’s
Office has applied to have that Indictment unsealed, it is
therefore

ORDERED that the Indictment, 19 Cr. 725, in the above-~
captioned action be unsealed and remain unsealed pending further
order of the Court.

Dated: New York, New York
October 10, 2019

   

 

THE HONORABLE ONA T. W
UNITED STATES MAGISTRAT

Whed b+ ), Oetker / E10 ccf14

 
